DETAILED ACTION
Claims 33-55 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed 3/3/2021 is a continuation of 16/724,235, filed 12/21/2019, now U.S. Patent 10,940,132. 16/724,235 is a continuation of PCT/US2019/037240, filed 6/14/2019. PCT/US2019/037240 claims Priority from Provisional Application 62/685,455, filed 6/15/2018.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 3/3/2012 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baekgaard et al. WO 2016/202341 A1 published December 22, 2016.
	Baekgaard teaches the following generic formulas as pharmaceutical active ingredients:

    PNG
    media_image1.png
    290
    397
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    268
    378
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    252
    311
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    317
    857
    media_image4.png
    Greyscale

	Baekgaard teaches tautomers, racemic mixtures, and specific isomers, as noted above and required by the instant claims. Baekgaard teaches pharmaceutical formulations, see page 43. Baekgaard teaches combination with other active ingredients, see page 42. Baekgaard teaches topical application and formulations, see page 46.
	All the claims are anticipated.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/Examiner, Art Unit 1629                     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629